DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's preliminary amendment filed 01 February 2021 is again acknowledged.  Claims 1-28, 35, 40, 41, 49, 53, 54, 68, and 69 have been cancelled.  Claims 31-33, 36, 38, 39, 42, 43, 45, 46, 50-52, 55, 58-60, 65, 67, and 70 have been amended.  Claims 29-34, 36-39, 42-48, 50-52, 55-67, and 70 are pending.

Applicant’s election without traverse of Group II, claims 56-67 and 70, in the reply filed on 18 April 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).


Claims 29-34, 36-39, 42-48, 50-52, and 55 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 April 2022.

Claims 56-67 and 70 are under consideration.


Information Disclosure Statement
No information disclosure statement has been provided.  Applicant is reminded of their duty of disclosure under 37 C.F.R. 1.56.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Specification
The Substitute Specification filed 01 February 2021 is acknowledged and has been entered.

Comment Regarding Intended Uses
Independent claim 56 recites “for use in the treatment of a CD7+CD33+ hematological malignancy”.  An intended use is not given patentable weight in US practice.  Accordingly, the pending claims have been examined regarding patentability over the prior art only with respect to the product and product-defining limitations.


Claim Objections
Claim 63 is objected to for the following informality: the claim uses the abbreviation “CAR-T” without first defining the term.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 58 recites the limitation “the CD33+ and CD7+ cell” according to claim 56.  There is insufficient antecedent basis for this limitation in the claim because claim 56 does not recite a cell.  It is suggested applicant amend the claim to depend from claim 57 to provide proper antecedent basis.
Appropriate correction is required.  


The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56-67 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).
  
Scope of the claimed genus
Independent claim 56 is drawn to any cell inhibiting agent that bispecifically binds CD33 and CD7.  Dependent claim 59 limits the structure of the binding components to a bispecific antibody or antigen binding portion thereof.  Dependent claim 60 requires that the agent comprise an immune effector cell, while claims depending therefrom require that the cell is a bispecific anti-CD33 anti-CD7 CAR-T cell.  Dependent claim 65 limits the agent to one comprising a cell killing portion, a CD7 binding portion, and a CD33 binding portion, with claims 66 and 67 further defining the binding portions as an antigen binding fragment of an antibody.

State of the Relevant Art
At the time of filing of the claimed invention in 2017/2018, a variety of constructs comprising components that bound two different antigens were well known in the art.  Brinkmann & Kontermann, MABS 9:182-212 (2017) (PTO-892) provide a review of the antibody art at the time, with the building blocks for such constructs illustrated in Figure 1 and examples of various specific constructs illustrated in Figure 2.  But despite the plethora of formats available and the ability of the skilled artisan to design various constructs and select desired functional properties, the review authors note in their concluding sections on page 202 that there cannot be one best fit format because there is not only a need for different target product profiles but also because small format variations, such as minor change to linker length or composition, or the switching of domains can be crucial to functionality.  Suitable formats must, in many cases, be identified by generating and comparing the functionalities of different formats.  And while a number of alternative scaffolds to antibody domains were also known in the art (e.g., reviewed in Vazquez-Lombardi et al., Drug Discovery Today 20(10): 1271-83 (2015) (PTO-892)), identification of domains that bound a particular antigen of interest required the same screening steps and challenges as for selecting and incorporating antibody domains to targets of interest and then formatting them in a bispecific construct.  
Several antibodies to CD33 and CD7 were each known in the art, and some had been incorporated into particular bispecific formats.  E.g., Gleason et al., Blood  123(19):3016-26 (2014) (PTO-892) (CD33xCD16 bispecific antibody); US20100291112 (PTO-892) (bispecific antibodies including a CD33 or CD7 targeting component); Hoseini & Cheung, Blood Cancer J., 7,e522; doi: 10.1038/bcj.2017.2 (02-2017) (PTO-892)(reviewing bispecific antibody targets in AML).  Anti-CD7 and anti-CD33 antibodies had also been linked to immunotoxins.  E.g., Peipp et al., Cancer Res. 62:2848-55 (2002) (of record) (anti-CD7 immunotoxin); Tang et al., Oncotarget 7(23): 34070-83 (2016) (PTO-892) (anti-CD7 nanobody immunotoxin);  Schwemmlein et al., Br. J. Haematol. 133:141-51 (2006) (of record) (anti-CD33 immunotoxin).  But the prior art did not teach which, if any, combination of anti-CD33 and anti-CD7 antibodies or antigen binding fragments thereof could be used together to function as a cell inhibiting agent that would bispecifically bind  CD33 and CD7.  Further, additional function are required by some dependent claims, but it is unclear which “cell inhibiting agents” generally or even antibodies to CD33 and CD7 in particular were able to mediate receptor internalization as required by claim 57 or ADCC as recited optionally in claim 59. 
Regarding bispecific CAR-T cells, the binding domain of a CAR has the same breadth of possible structure as discussed above.  In addition, the CAR of a CAR-T cell also requires additional components that can vary but are necessary for CAR-T activity.  As reviewed by Gross & Eshhar, Annu. Rev. Pharmacol. Toxicol. 56:59-83 (2016) (PTO-892), CAR’s generally comprises an antigen binding domain (often an antibody scFv, but alternatively a receptor domain or an non-antibody scaffold such as a DARPin) linked via a hinge and transmembrane domain to one or more signaling domains.  E.g. Figure 1.  Gross & Eshhar review in detail various antigens that had been targeted to date using CAR-T cells, as well as the problems associated with on-target, off-tumor binding.  On page 68 in the “Antigens in hematologic malignancies” section, the authors note that targeting CD33 as a single antigen was known to be problematic because of expression of CD33 on cells other than the tumor cell target.  As indicated in various sections of Gross & Eshhar, CAR that targeted CD33 were in clinical development for treating the malignancy acute myeloid leukemia (AML) but CD33 has potential off-tumor targets as well. E.g., Table 1, page 62; see also WO2016014576 (PTO-892); Kenderian et al., Leukemia 29:1637-47 (2015) (PTO-892); Wang et al., Mol Therapy 23: 184-191 (2015) (PTO-892).  CD7 CAR’s were also known in the art.  E.g., Gomes-Silva et al., Blood 130(d):285-296 (2017) (PTO-892); WO2017213979 (PTO-892).  Bispecific CAR targeting two antigens on a tumor cells were also known in the art.  E.g., Schneider et al., J Immunother Cancer, 5:42 (May 2017), DOI 10.1186/s40425-017-0246-1 (PTO-892); WO2016014576 (PTO-892) (CAR specific for CD33 and a second tumor antigen at page 109-113); WO2018045325 (PTO-892) (“DuoCARs”).  Those references teach that targeting two different antigens on the surface of the tumor cell may not only be less toxic, but can also help lessen tumor escape via downmodulation of any one target.
But while a number of prior art examples of anti-CD33 antibodies, anti-CD7 antibodies, anti-CD33 immunotoxins, anti-CD7 immunotoxins, anti-CD33 CAR-T cells, and anti-CD7 CAR-T cells exist, the number of potential “cell inhibiting agent that bispecifically binds to CD33 and CD7” is very large, encompassing not only combinations of specific prior art antibodies (whether as an antibody per se or component of an immunotoxin or CAR), but also alternate non-antibody scaffolds and receptor components that have the claimed binding activities.  None of the claims recite a particular structure for the “cell inhibiting agent that bispecifically binds to CD33 and CD7.  Accordingly, all of the claims encompass genera of varying sizes, with claims 56-58 in particular encompassing an enormous number of potential structures.

Summary of Species disclosed in the original specification 
The Specification describes a single example of a “cell inhibiting agent that bispecifically binds to CD33 and CD7”; specifically a “BiFab” linked to the cytotoxin MMAE.  This structure falls partially within the general structure recited in claims 65-67 and 70.  But none of those claims recite a combination that requires that each of the CD7 and CD33 binding portion are Fabs.   
The specification does not describe alternative scaffolds such as DARPins or avimers that bind either CD7 or CD33 and fall within the genus recited in claims 56-58.  And while a BiFab falls within the genus of claim 59, the Specification also does not describe BiFab prepared with diverse anti-CD33 and anti-CD7 antibodies could function as a “cell inhibiting agent that bispecifically binds to CD33 and CD7”.  Lastly, none of the claims recite a particular anti-CD7 or anti-CD33 antibody that the art recognized had functions such as mediating receptor internalization into the cell (as recite in claim 57) or ADCC (as recited optionally in claim 59).    
The specification also does not describe any chimeric antigen receptor (CAR) or cells expressing the CAR, such as T cells, that can function as a “cell inhibiting agent that bispecifically binds to CD33 and CD7”.  Accordingly, no species are described that fall within the genus defined by claims 60-64.
Accordingly, none of the claims define a genus or subgenus fully encompassing the single species that is described.

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
Here, as noted, only a single species with the recited function of bispecifically binding CD33 and CD7 has been described, a BiFab-MMAE construct that partially falls within the genus of claims 65-67 and 70.  And while various generic structures were known in the art, the art establishes that even when considering a subgenus limited to antibody fragments that bind the recited antigen combinations, there is a large number of potential combinations of the individual components within that subgenus.  Accordingly, because the genus even when limited to a bispecific antibody is very large, the description of a single species falling within the genus cannot be considered representative of the genus.  E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  And for claims 60-64, no species falling within the genus has been described.   

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  But in this case the specification does not describe what structural aspect of the BiFab-MMAE structure that is described could serve as a common element that would have been expected to predictably provide the recited functions in additional cell inhibiting agents as generically recited.  The issue is exacerbated because no information is provided regarding even the component anti-CD33 and anti-CD7 Fab.  While it is acknowledged that the invention lies more in the selection of the combination of CD33 and CD7 as target antigens for AML therapy, the claims are directed to products that must be adequately described. 
For these reasons, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of “cell inhibiting agents that bispecifically bind to CD33 and CD7” as broadly claimed.  Given the lack of shared structural properties that provide the claimed binding activity (or the additionally recited functions of internalization and ADCC), the limited number of species described, and the fact that the single species that was described cannot be considered representative of the broad genus or any of the claims subgenera, Applicant was not in possession of the invention as claimed.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 56, 58-62, 65-67, and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013104804 to Stuhler (“Stuhler;” PTO-892). 
Stuhler teaches polypeptide pairs that each bind an antigen on a tumor cell and contain a complementary “half” functional domain (e.g., a heavy chain variable (VH) region or light chain variable (VL) region) for an antigen on an immune effector cell.  See entire, document, but especially Figure 10 and its description on page 77, as well as pages 21-23 regarding treatment of tumors.  When each polypeptide binds its respective antigen on a tumor cell, the VH and VL of the functional domain can then pair to form an antibody fragment that binds the immune effector cell, localizing it to the tumor.  In one embodiment, the VH+VL pair binds CD3, which is expressed on T cells, and activates the T cell to cause killing of the tumor cell.  E.g., page 52-53, bridging paragraph.
The polypeptides of the polypeptide pair can comprise scFv antibody fragments specific to a variety of tumor antigens, but in one embodiment Stuhler teaches that the first and second antigens bound are CD33 and CD7.  E.g., page 23, embodiment (j).  Even though Stuhler does not teach that the intended use of polypeptide pairs is for treating a CD7+CD33+ hematological malignancy such as AML, the intended use does not distinguish the product.  This teaching of Stuhler therefore anticipates claims 56,  58, and 59.
Additionally, when the functional fragments bind CD3, which is an antigen expressed by immune effector T cells and activates them, the construct of Stuhler forms a molecule that is a bispecific antibody fragment complex that “comprises an immune effector cell” since the anti-CD3 component binds to, localizes, and activates the T cell as part of the complex.  Claims 60-62 are therefore also anticipated.
In an alternate embodiment, the functional domain can bind to an antigen, such as a tag, that is in turn linked to a therapeutic compound.  E.g., page 26, paragraphs 2-6.  In this configuration, the construct of Stuhler is a cell inhibiting agent that meets the limitations of claims 65-67 and 70.
Stuhler therefore anticipates the claimed invention.  






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 56, 58-66, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016014576 to Brogdon et al. (“Brogdon;” PTO-892) in view of Ossenkoppele et al., Br. J. Haematol. 153:421-36 (2011) (“Ossenkoppele;” PTO-892), Gomes-Silva et al., Blood 130(d):285-296 (2017) (PTO-892), Schneider et al., J Immunother Cancer, 5:42 (May 2017); DOI 10.1186/s40425-017-0246-1 (“Schneider”; PTO-892), and Gross & Eshhar, Annu. Rev. Pharmacol. Toxicol. 56:59-83 (2016) (PTO-892).
Brogdon teaches methods and compositions for treating cancer using genetically engineered T cells that express a chimeric antigen receptor (CAR) that comprises a CD33 binding domain.  See entire document, e.g., Abstract, Figure 3, summary on page 68, and the “claims”.  
T cells are “immune effector cells”.  E.g., pages 163-164 “Sources of Cells”.
Acute myeloid leukemia (AML) is one of the cancers that expresses CD33 that Brogdon teaches can be treated using the CAR-T cells.  E.g., page 24, lines 28-30 and pages 201-202.  Brogdon notes that AML has a number of subtypes that can be distinguished by immunophenotype.  E.g. page 202.
The component that binds CD33 is a scFv; i.e., an antibody fragment.  Figure 3; page 4, lines 18-22; page 68, lines 19-20.
In one embodiment, Brogdon teaches that the CAR may bispecifically bind CD33 and another antigen.  E.g., “Bispecific CARs” on pages 109-113.  And in some aspects, Brogdon teaches that the second antigen bound by the CAR should be an antigen expressed on AML cells that is other than CD33.  E.g., page 113, lines 1-8.

Brogdon does not teach a CAR-T cell expressing a CAR that bispecifically binds CD7 along with CD33.

Ossenkoppele teaches CD7 is a lymphoid marker that is often aberrantly expressed in AML.  See entire document, but especially page 423 “CD7”.  In many cases, expression of CD7 is associated with a poor prognosis.  
Gomes-Silva teaches a CD7 specific CAR comprising an anti-CD7 scFv antibody fragment.  See entire document, e.g., Abstract, Methods.  They also note that T cells normally express CD7 and address the issue of potential fratricide of CD7 CAR-T cells by elimination of CD7 expression in those cells.
Schneider teaches that CAR that are bispecific and bind two antigens expressed on leukemic cells can help reduce antigen escape variants and, particularly in higher disease burden setting the bispecific CAR-T cells may be both more effective and less toxic than CAR-T cells specific for the single antigens.  See entire document, but particularly the Abstract and Discussion.  Schneider described methods of producing bispecific CAR by linking a first scFv antibody fragments that binds the first antigen to a second scFv antibody fragment that binds a second antigen via a Gly-Ser linker.  E.g., Figure 1.  The bispecific CAR therefore comprise a bispecific antibody fragment of two linked scFv’s.  
Gross & Eshhar teach that it was also appreciated in the art that targeting two antigens on a tumor cell was an approach that should increase the on-tumor effectiveness of the CAR-T cells while reducing off-tumor activity, thereby providing a critical safety mechanism.  E.g., page 71, “Combinatorial antigen recognition.” 
 
In view of the teachings of Ossenkoppele, Gomes-Silva, Schneider, and Gross & Eshhar, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to modify the CD33 specific CAR of Brogdon by linking the anti-CD7 scFv component of the CD7 specific CAR of Gomes-Silva to the anti-CD33 scFv of Brogdon’s construct to produce a cell inhibiting agent that bispecifically bound CD33 and CD7 expressed on certain types of acute myelogenous leukemia (AML) cells via the tandem scFv expressed by the CAR-T cells (claims 56, 58, 59).  The resulting CAR-T cells would be immune effector cells that are T cells (claims 60-63), which inherently express the lymphoid marker CD7 (claim 64).  Because a CAR-T cell mediates lysis of tumor cells, it is also a “cell killing portion” and the CAR-T cell comprises CD7 and CD33 binding portions that are the tandemly “linked” scFv (i.e., antigen binding fragments) of the CAR.  Accordingly, the CD33xCD7 CAR-T cells also meet the limitations of claims 65, 66, and 70.  In view of the teachings of Schneider and Gross & Eshhar, the ordinary artisan would have reasonably expected that the bispecific CAR-T cells would at least as effectively kill CD7-expressing AML tumor cells as would the CD33 only-specific CAR-T cells.  But in addition, the ordinary artisan would have been motivated to prepare the CD33xCD7 bispecific CAR-T cells because the teachings of Schneider provide a reasonable expectation that the bispecific CAR-T would be even be more effective in treating cases of high disease burden in AML.  The teachings of Schneider and Gross & Eshhar each would have also motivated the ordinary artisan to prepare the CD33xCD7 bispecific CAR-T cells because it would have been expected to reduce killing of other cell types since only the AML tumor cells were cell expressing both CD33 and CD7, thereby reducing side effects of CAR-T therapy.  Additionally, Schneider’s teachings provide a reasonable expectation that a bispecific CAR would help avoid antigen escape of AML tumor cells relative to therapy with the CD33 only specific CAR of Brogdon, which would also motivate the ordinary artisan to prepare the bispecific CAR-T cells.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  





Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643